Name: Council Regulation (EU) NoÃ 552/2012 of 21Ã June 2012 amending Regulation (EU) NoÃ 1344/2011 suspending the autonomous Common Customs Tariff duties on certain agricultural, fishery and industrial products
 Type: Regulation
 Subject Matter: technology and technical regulations;  EU finance;  trade;  tariff policy;  agricultural activity;  industrial structures and policy;  fisheries
 Date Published: nan

 27.6.2012 EN Official Journal of the European Union L 166/7 COUNCIL REGULATION (EU) No 552/2012 of 21 June 2012 amending Regulation (EU) No 1344/2011 suspending the autonomous Common Customs Tariff duties on certain agricultural, fishery and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) It is in the interest of the Union to suspend totally the autonomous Common Customs Tariff duties on a certain number of products currently not listed in the Annex to Council Regulation (EU) No 1344/2011 (1). (2) Six products with TARIC codes 2914390020, 2918300050, 3206110020, 3815120020, 3815120030 and 8302420080, which are currently listed in the Annex to Regulation (EU) No 1344/2011 should be deleted because it is no longer in the interest of the Union to maintain the suspension of autonomous Common Customs Tariff duties for those products. (3) It is necessary to modify the product description of the product with CN code 2819 10 00 and the products with TARIC codes 2914199040, 2914700050, 2922498510, 3815199010, 3919900051, 3920102891, 3920510030, 3920910093, 8529909250 and 9401908010 in the Annex to Regulation (EU) No 1344/2011 in order to take account of technical product developments and economic trends on the market. Moreover, the existing TARIC codes 2009419270, 2009897992 and 8505199031 should be changed. In addition, for the product with TARIC code 3904400091 double classification is considered necessary. (4) Those suspensions, for which technical modifications are necessary should be deleted from the list of suspensions in the Annex to Regulation (EU) No 1344/2011 and should be reinserted in that list with new product descriptions, or new CN or TARIC codes. (5) In view of their temporary nature, the suspensions listed in Annex I should be reviewed systematically, at the latest five years after their application or renewal. Moreover, closure of certain suspensions should be warranted at any time, as a result of a proposal of the Commission on the basis of a review carried out on initiative of the Commission or on request of one or more Member States if the suspensions are no longer in the Unions interest to be maintained or due to technical product developments, to changed circumstances or to economic trends on the market. (6) Since the suspensions laid down in this Regulation should take effect from 1 July 2012, this Regulation should apply from that date and should enter into force immediately upon its publication in the Official Journal of the European Union. (7) Regulation (EU) No 1344/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 1344/2011 is amended as follows: (1) the rows for the products listed in Annex I to this Regulation are inserted; (2) the rows for the products for which the CN and TARIC codes are set out in Annex II to this Regulation are deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 21 June 2012. For the Council The President M. FREDERIKSEN (1) OJ L 349, 31.12.2011, p. 1. ANNEX I Products referred to in point (1) of Article 1 CN code TARIC Description Rate of autonomous duty Date foreseen for mandatory review ex 2009 41 92 20 Pineapple juice: 8 % 31.12.2015 ex 2009 41 99 70  not from concentrate,  of the genus Ananas,  of a Brix value of 11 or more but not more than 16, used in the manufacture of products of drink industry (1) ex 2009 89 79 20 Frozen boysenberry juice concentrate with a Brix value of 61 or more, but not more than 67, in immediate packing of a content of 50 litres or more 0 % 31.12.2016 ex 2811 19 80 20 Hydrogen iodide (CAS RN 10034-85-2) 0 % 31.12.2016 2819 10 00 Chromium trioxide (CAS RN 1333-82-0) 0 % 31.12.2016 ex 2819 90 90 10 Dichromium trioxide for use in metallurgy (CAS RN 1308-38-9) (1) 0 % 31.12.2016 ex 2826 90 80 15 Lithium hexafluorophosphate (CAS RN 21324-40-3) 0 % 31.12.2016 ex 2850 00 20 40 Germanium tetrahydride (CAS RN 7782-65-2) 0 % 31.12.2016 ex 2903 39 90 15 Perfluoro(4-methyl-2-pentene), (CAS RN 84650-68-0) 0 % 31.12.2016 ex 2903 89 90 40 Hexabromocyclododecane 0 % 31.12.2016 ex 2907 29 00 40 2,3,5-Trimethylhydroquinone (CAS RN 700-13-0) 0 % 31.12.2016 ex 2907 29 00 45 2-Methylhydroquinone (CAS RN 95-71-6) 0 % 31.12.2016 ex 2909 20 00 10 8-Methoxycedrane (CAS RN 19870-74-7) 0 % 31.12.2016 ex 2909 30 38 20 1,1-Propane-2,2-diylbis[3,5-dibromo-4-(2,3-dibromopropoxy)benzene], (CAS RN 21850-44-2) 0 % 31.12.2016 ex 2910 90 00 80 Allyl glycidyl ether (CAS RN 106-92-3) 0 % 31.12.2016 ex 2914 19 90 40 Pentan-2-one (CAS RN 107-87-9) 0 % 31.12.2012 ex 2914 29 00 50 trans-Ã ²-Damascone (CAS RN 23726-91-2) 0 % 31.12.2016 ex 2914 50 00 40 4-(4-Hydroxyphenyl)butan-2-one (CAS RN 5471-51-2) 0 % 31.12.2016 ex 2914 69 90 40 p-Benzoquinone (CAS RN 106-51-4) 0 % 31.12.2016 ex 2914 70 00 50 3-Chloropropiophenone (CAS RN 34841-35-5) 0 % 31.12.2013 ex 2916 12 00 50 2-Hydroxyethyl acrylate with a purity by weight of 97 % or more (CAS RN 818-61-1) 0 % 31.12.2016 ex 2916 31 00 10 Benzyl benzoate (CAS RN 120-51-4) 0 % 31.12.2016 ex 2918 99 90 80 Sodium 5-[2-chloro-4-(trifluoromethyl)phenoxy]-2-nitrobenzoate, (CAS RN 62476-59-9) 0 % 31.12.2016 ex 2919 90 00 50 Triethyl phosphate (CAS RN 78-40-0) 0 % 31.12.2016 ex 2922 49 85 10 Ornithine aspartate (INNM), (CAS RN 3230-94-2) 0 % 31.12.2013 ex 2924 29 98 63 N-Ethyl-2-(isopropyl)-5-methylcyclohexanecarboxamide (CAS RN 39711-79-0) 0 % 31.12.2016 ex 2928 00 90 30 N-Isopropylhydroxylamine (CAS RN 5080-22-8) 0 % 31.12.2016 ex 2930 90 99 13 Mercaptamine hydrochloride (CAS RN 156-57-0) 0 % 31.12.2016 ex 2930 90 99 18 1-Methyl-5-[3-methyl-4-[4-[(trifluoromethyl)thio]phenoxy]phenyl]biuret, (CAS RN 106310-17-2) 0 % 31.12.2016 ex 2931 90 90 18 Trioctylphosphine oxide (CAS RN 78-50-2) 0 % 31.12.2016 ex 2932 99 00 20 Ethyl-2-methyl-1,3-dioxolane-2-acetate (CAS RN 6413-10-1) 0 % 31.12.2016 ex 2933 29 90 70 Cyazofamid (ISO), (CAS RN 120116-88-3) 0 % 31.12.2016 ex 2933 39 99 70 2,3-Dichloro-5-trifluoromethylpyridine, (CAS RN 69045-84-7) 0 % 31.12.2016 ex 2933 39 99 72 5,6-Dimethoxy-2-[(4-piperidinyl)methyl]indan-1-one, (CAS RN 120014-30-4) 0 % 31.12.2016 ex 2933 59 95 72 Triacetylganciclovir (CAS RN 86357-14-4) 0 % 31.12.2016 ex 2933 69 80 72 Diethylhexyl butamido triazone (INCI), (CAS RN 154702-15-5) 0 % 31.12.2016 ex 2933 99 80 67 Candesartan ethyl ester (INNM), (CAS RN 139481-58-6) 0 % 31.12.2016 ex 2934 99 90 43 Clopidogrel acid hydrochloride (CAS RN 144750-42-5) 0 % 31.12.2016 ex 2934 99 90 48 Propan-2-ol - 2-methyl-4-(4-methylpiperazin-1-yl)-10H-thieno[2,3-b][1,5]benzodiazepine (1:2) dihydrate, (CAS RN 864743-41-9) 0 % 31.12.2016 ex 2935 00 90 48 (3R,5S,6E)-7-[4-(4-Fluorophenyl)-2-[methyl(methylsulfonyl)amino]-6-(propan-2-yl)pyrimidin-5-yl]-3,5-dihydroxyhept-6-enoic acid - 1-[(R)-(4-chlorophenyl)(phenyl)methyl]piperazine (1:1), (CAS RN 1235588-99-4) 0 % 31.12.2016 ex 3204 12 00 10 Dye C.I. Acid Blue 9 0 % 31.12.2016 ex 3204 17 00 15 Dye C.I. Pigment Green 7 0 % 31.12.2016 ex 3204 17 00 20 Dye C.I. Pigment Blue 15:3 0 % 31.12.2016 ex 3204 17 00 25 Dye C.I. Pigment Yellow 14 0 % 31.12.2016 ex 3204 17 00 35 Dye C.I. Pigment Red 202 0 % 31.12.2016 ex 3204 17 00 45 Dye C.I. Pigment Violet 27 0 % 31.12.2016 ex 3204 20 00 20 Dye C.I. Fluorescent Brightener 71 0 % 31.12.2016 ex 3204 20 00 30 Dye C.I. Fluorescent Brightener 351 0 % 31.12.2016 ex 3205 00 00 20 Dye C.I. Carbon Black 7 Lake 0 % 31.12.2016 ex 3206 19 00 10 Preparation containing by weight:  72 % ( ± 2 %) of mica and  28 % ( ± 2 %) of titanium dioxide 0 % 31.12.2016 ex 3801 90 00 10 Expandable graphite (CAS RN 90387-90-9 and CAS RN 12777-87-6) 0 % 31.12.2016 ex 3812 30 80 55 UV stabilizer, containing:  2-(4,6-bis(2,4-dimethylphenyl)-1,3,5-triazin-2-yl)-5-(octyloxy)-phenol (CAS RN 2725-22-6) and  either N,N-bis(1,2,2,6,6-pentamethyl-4-piperidinyl)-1,6-hexanediamine, polymer with 2,4- dichloro-6-(4-morpholinyl)-1,3,5-triazine (CAS RN 193098-40-7) or  N,N-bis(2,2,6,6-tetramethyl-4-piperidinyl)-1,6-hexanediamine, polymer with 2,4- dichloro-6-(4-morpholinyl)-1,3,5-triazine (CAS RN 82451-48-7) 0 % 31.12.2016 ex 3812 30 80 60 Light stabiliser, consisting of branched and linear alkyl esters of 3-(2H-Benzotriazolyl)-5-(1,1-di-methylethyl)-4-hydroxy-benzenepropanoic acid (CAS RN 127519-17-9) 0 % 31.12.2016 ex 3812 30 80 65 Stabiliser for plastic material containing:  2-ethylhexyl 10-ethyl-4,4-dimethyl-7-oxo-8-oxa-3,5-dithia-4-stannatetradecanoate (CAS RN 57583-35-4),  2-ethylhexyl 10-ethyl-4-[[2-[(2-ethylhexyl)oxy]-2-oxoethyl]thio]-4-methyl-7-oxo-8-oxa-3,5-dithia-4-stannatetradecanoate (CAS RN 57583-34-3), and  2-ethylhexyl mercaptoacetate (CAS RN 7659-86-1) 0 % 31.12.2016 ex 3812 30 80 70 Light stabiliser containing:  branched and linear alkyl esters of 3-(2H-benzotriazolyl)-5-(1,1-dimethylethyl)-4-hydroxybenzenepropanoic acid (CAS RN 127519-17-9), and  1-methoxy-2-propyl acetate (CAS RN 108-65-6) 0 % 31.12.2016 ex 3815 19 90 10 Catalysts consisting of chromium trioxide, dichromium trioxide or organometallic compounds of chromium, fixed on a silicon dioxide support with a pore volume of 2 cm3/g or more (as determined by the nitrogen absorption method) 0 % 31.12.2016 ex 3815 19 90 87 Cathode, in rolls, for air zinc button cell batteries (hearing aid batteries) (1) 0 % 31.12.2016 ex 8506 90 00 10 ex 3817 00 80 30 Mixed alkylnaphthalenes, modified with aliphatic chains, of a chain-length varying from 12 to 56 carbon atoms 0 % 31.12.2016 ex 3824 90 97 26 Aqueous dispersion, containing by weight:  76 % ( ± 0,5 %) of silicon carbide (CAS RN 409-21-2)  4,6 % ( ± 0,05 %) of aluminium oxide (CAS RN 1344-28-1) and  2,4 % ( ± 0,05 %) of yttrium oxide (CAS RN 1314-36-9) 0 % 31.12.2016 ex 3824 90 97 31 Mixture containing by weight:  70 % or more but not more than 80 % of bis(1,2,2,6,6-pentamethyl-4-piperidyl)sebacate (CAS RN 41556-26-7) and  20 % or more but not more than 30 % of methyl-1,2,2,6,6-pentamethyl-4-piperidyl sebacate (CAS RN 82919-37-7) 0 % 31.12.2016 ex 3824 90 97 32 Mixture of:  basic zirconium carbonate (CAS RN 57219-64-4) and  cerium carbonate (CAS RN 537-01-9) 0 % 31.12.2016 ex 3824 90 97 33 Preparation, containing:  trioctylphosphine oxide (CAS RN 78-50-2),  dioctylhexylphosphine oxide (CAS RN 31160-66-4),  octyldihexylphosphine oxide (CAS RN 31160-64-2) and  trihexylphosphine oxide (CAS RN 597-50-2) 0 % 31.12.2016 ex 3903 90 90 60 Copolymer of styrene with maleic anhydride, either partially esterified or completely chemically modified, of an average molecular weight (Mn) of not more than 4 500, in flake or powder form 0 % 31.12.2016 ex 3911 90 99 60 ex 3904 30 00 30 Copolymer of vinyl chloride with vinyl acetate and vinyl alcohol, containing by weight: 0 % 31.12.2013 ex 3904 40 00 91  87 % or more but not more than 92 % of vinyl chloride,  2 % or more but not more than 9 % of vinyl acetate and  1 % or more but not more than 8 % of vinyl alcohol, in one of the forms mentioned in note 6 (a) or (b) to Chapter 39, for the manufacture of goods of headings 3215 or 8523 or for use in the manufacture of coatings for containers and closures of a kind used for preserving food and drink (1) ex 3907 20 11 50 [3-[3-(2H-Benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxyphenyl]-1-oxopropyl]-hydroxypoly(oxo-1,2-ethanediyl) (CAS RN 104810-48-2) 0 % 31.12.2016 ex 3907 20 11 60 Preparation containing:  Ã ±-[3-[3-(2H-Benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxyphenyl]-1-oxopropyl]-Ã -hydroxypoly(oxy-1,2-ethanediyl) (CAS RN 104810-48-2) and  Ã ±-[3-[3-(2H-Benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxyphenyl]-1-oxopropyl]-Ã -[3-[3-(2H-benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxyphenyl]-1-oxopropoxy]poly(oxy-1,2-ethanediyl) (CAS RN 104810-47-1) 0 % 31.12.2016 ex 3912 20 11 10 Nitrocellulose 0 % 31.12.2016 ex 3919 10 80 80 Acrylic tape put up in rolls: 0 % 31.12.2016 ex 3919 90 00 83  self-adhesive on both sides,  of a total thickness of 0,04 mm or more, but not more than 1,25 mm,  of a total width of 5 mm or more but not more than 1 205 mm for use in the manufacture of products of headings 8521 and 8528 (1) ex 3919 90 00 51 Biaxially-oriented film of poly(methyl methacrylate), of a thickness of 50 Ã ¼m or more but not exceeding 90 Ã ¼m, covered on one side with an adhesive layer and a release sheet 0 % 31.12.2013 ex 3919 90 00 85 Multi-layered film of poly(methyl methacrylate) and metallised layers of silver and copper:  having a minimum reflectance of 93,5 % as determined by ASTM G173-03,  covered on one side with a removable layer of polyethylene,  covered on the other side with an acrylic pressure sensitive adhesive and a siliconised polyester liner 0 % 31.12.2016 ex 3919 90 00 87 Self adhesive transparent film, having a transmittance of more than 90 % and a haze of less than 3 % (as determined by ASTM D1003), consisting of several layers including:  an acrylic adhesive layer with a thickness of 20 Ã ¼m or more but not more than 70 Ã ¼m,  a polyurethane based layer with a thickness of 100 Ã ¼m or more but not more than 300 Ã ¼m 0 % 31.12.2016 ex 3920 10 28 91 Poly(ethylene) film printed with a graphic design, which is achieved by using four base colours in ink plus specialist colours, to achieve multiple colours in ink on one side of the film, and one colour on the opposite side, the graphic design also has the following characteristics:  is repetitive and equally spaced along the length of the film  is equally and visibly aligned when viewed from the back or front of the film 0 % 31.12.2013 ex 3920 20 21 40 Sheets of biaxially  oriented polypropylene film:  with the thickness of not more than 0,1 mm,  printed on both sides with specialised coatings to allow banknote security printing 0 % 31.12.2016 ex 3920 20 29 50 Sheet of polypropylene in the form of a roll: 0 % 31.12.2016 ex 8507 90 30 95  with a thickness of not more than 30 Ã ¼m,  of a width of not more than 210 mm,  conforming to ASTM D882, for use in the manufacture of separators for lithium-ion electric vehicle batteries (1) ex 3920 51 00 30 Biaxially-oriented film of poly(methyl methacrylate), of a thickness of 50 Ã ¼m or more but not exceeding 90 Ã ¼m 0 % 31.12.2013 ex 3920 91 00 93 Film of poly(ethylene terephthalate), whether or not metallised on one or both sides, or laminated film of poly(ethylene terephthalate) films, metallised on the external sides only, and having the following characteristics:  a visible light transmission of 50 % or more,  coated on one or both sides with a layer of poly(vinyl butyral) but not coated with an adhesive or any other material except poly(vinyl butyral),  a total thickness of not more than 0,2 mm without taking the presence of poly(vinyl butyral) into account and a thickness of poly(vinyl butyral) of more than 0,2 mm for use in the manufacture of heat-reflecting or decorative laminated glass (1) 0 % 31.12.2013 ex 3921 90 90 10 Roll of polymer-metal laminate comprising: 0 % 31.12.2016 ex 8507 90 80 50  a layer of poly(ethylene terephthalate),  a layer of aluminium,  a layer of polypropylene,  with a width of not more than 275 mm,  a total thickness of not more than 165 Ã ¼m, and  conforming to ASTM D1701-91 and ASTM D882-95A for use in the manufacture of lithium-ion electric vehicle batteries (1) ex 3923 10 00 10 Photomask compacts:  consisting of antistatic materials or blended thermoplastics proving special electrostatic discharge (ESD) and outgassing properties,  having non porous, abrasion resistant or impact resistant surface properties,  fitted with a specially designed retainer system that protects the photomask from surface or cosmetic damage and  with or without a gasket seal, of a kind used in the photolithography production to house photomasks 0 % 31.12.2016 ex 3926 90 97 80 Parts of car radio front panels  of acrylonitrile-butadiene-styrene with or without polycarbonate,  coated with a copper, a nickel and a chrome layers,  with a total thickness of coating of 5,54 Ã ¼m or more but not more than 22,3 Ã ¼m 0 % 31.12.2016 ex 7318 14 99 20 Rock bolt: 0 % 31.12.2016 ex 7318 14 99 29  being a self-tapping screw,  with a length of more than 300 mm, of a kind used for support of mines ex 7326 90 98 40 TV pedestal stand with metal upper part for fixation and stabilization of TV cabinet case/body 0 % 31.12.2016 ex 8529 90 49 10 ex 8529 90 92 60 ex 7410 11 00 10 Roll of laminate foil of graphite and copper, with: 0 % 31.12.2016 ex 8507 90 80 60  a width of 610 mm or more but not more than 620 mm, and ex 8545 90 90 30  a diameter of 690 mm or more but not more than 710 mm, for use in the manufacture of lithium-ion electric vehicle batteries (1) ex 7410 22 00 10 Cut plate of nickel-plated copper foil, with: 0 % 31.12.2016 ex 8507 90 80 70  a width of 70 mm ( ± 5 mm),  a thickness of 0,4 mm ( ± 0,2 mm),  a length of not more than 55 mm, for use in the manufacture of lithium-ion electric vehicle batteries (1) ex 7607 11 90 40 Aluminium foil in rolls:  having a purity of 99,99 % by weight,  of a thickness of 0,021 mm or more but not more than 0,2 mm,  with a width of 500 mm,  with a surface oxide layer by 3 to 4 nm thick,  and with a cubic texture of more than 95 % 0 % 31.12.2016 ex 7607 19 90 10 Sheet in the form of a roll consisting of a laminate of lithium and manganese bonded to aluminium, with: 0 % 31.12.2016 ex 8507 90 80 80  a width of 595 mm or more but not more than 605 mm, and  a diameter of 690 mm or more but not more than 710 mm, for use in the manufacture of cathodes for lithium-ion electric vehicle batteries (1) ex 7616 99 90 70 Connecting components for use in the production of helicopter tail rotor shafts (1) 0 % 31.12.2016 ex 8482 80 00 10 ex 8803 30 00 40 ex 8108 90 30 40 Wire of an titanium alloy containing by weight  22 % ( ± 3 %) of vanadium and  4 % ( ± 0,5 %) of aluminium 0 % 31.12.2016 ex 8108 90 50 70 Strip of an alloy of titanium, containing by weight  15 % ( ± 1 %) of vanadium  3 % ( ± 0,5 %) of chromium  3 % ( ± 0,5 %) of tin and  3 % ( ± 0,5 %) of aluminium 0 % 31.12.2016 ex 8108 90 50 75 Plates, sheets, strips and foil of titanium alloy, containing by weight:  0,3 % or more but not more than 0,7 % of aluminium and  0,25 % or more but not more than 0,6 % of silicon 0 % 31.12.2016 ex 8108 90 50 80 Plates, sheets, strips and foil of cold rolled titanium alloy, containing by weight not more than:  0,25 % of iron,  0,20 % of oxygen,  0,08 % of carbon,  0,03 % of nitrogen and  0,013 % of hydrogen 0 % 31.12.2016 ex 8108 90 90 20 Parts of spectacle frames and mountings, including bolts of the kind used for spectacle frames and mountings, of an alloy of titanium 0 % 31.12.2016 ex 9003 90 00 10 ex 8113 00 20 10 Cermet blocks containing by weight 60 % or more of aluminium and 5 % or more of boron carbide 0 % 31.12.2016 ex 8409 91 00 10 Exhaust manifold complying with standard DIN EN 13835, whether or not with turbine housing, with four inlet ports, for use in the manufacture of exhaust manifold that is turned, milled, drilled and/or processed by other means (1) 0 % 31.12.2016 ex 8409 99 00 20 ex 8414 59 80 40 Cross-flow fan, with; 0 % 31.12.2016 ex 8414 90 00 60  a height of 575 mm ( ± 1,0 mm) or more, but not more than 850 mm ( ± 1,0 mm),  a diameter of 95 mm ( ± 0,6 mm) or 102 mm ( ± 0,6 mm),  an anti-static, anti-bacterial and heat-resistant, 30 % glass fibre reinforced plastic raw material that has a minimum temperature resistance of 70 °C ( ± 5 °C), for use in the manufacture of indoor units of split-type air conditioning machines (1) ex 8501 31 00 60 Brushless DC motor that can revolve counter clockwise (CCW), with:  an input voltage of 264 V or more, but not more than 391 V,  an external diameter of 81 mm ( ± 2,5 mm) or more, but not more than 150 mm ( ± 0,8 mm),  an output power of not more than 125 W,  E or B class winding insulation, for use in the manufacture of indoor or outdoor units of split-type air conditioning machines (1) 0 % 31.12.2016 ex 8504 40 82 40 Printed circuit board equipped with a bridge rectifier circuit and other active and passive components  with two output connectors  with two input connectors which are available and useablein parallel  able to switch between bright and dimmed operation mode  with an input voltage of 40 V (+ 25 % 15 %) or 42 V (+ 25 % 15 %) in bright operation mode, with an input voltage of 30 V ( ± 4 V) in dimmed operation mode, or  with an input voltage of 230 V (+ 20 % 15 %) in bright operation mode, with an input voltage of 160 V ( ± 15 %) in dimmed operation mode, or  with an input voltage of 120 V (15 % 35 %) in bright operation mode, with an input voltage of 60 V ( ± 20 %) in dimmed operation mode  with an input current reaching 80 % of its nominal value within 20 ms  with an input frequency of 45 Hz or more, but not more than 65 Hz for 42 V and 230 V, and 45-70 Hz for 120 V versions  with an maximum inrush current overshoot of not more than 250 % of the input current  with a period of the inrush current overshoot of not more than 100ms  with an input current undershoot of not less than 50 % of the input current  with a period of the inrush current undershoot of not more than 20ms  with a presettable output current  with an output current reaching 90 % of its nominal pre-set value within 50 ms  with an output current reaching zero within 30 ms after removal of the input voltage  with an defined failure status in case of no-load or too-high load (end-of-life function) 0 % 31.12.2012 ex 8505 11 00 31 Permanent magnet having a remanence of 455 mT ( ± 15 mT) 0 % 31.12.2013 ex 8505 11 00 40 Neodymium-ferro ring with an external diameter of not more than 13 mm, an internal diameter of not more than 9 mm 0 % 31.12.2013 ex 8507 60 00 65 Cylindrical Lithium Ion Cell with  3,5 VDC to 3,8 VDC,  300 mAh to 900 mAh and  a diameter of 10,0 mm to 14,5 mm 0 % 31.12.2016 ex 8507 60 00 75 Rectangular lithium-ion-accumulator, with  a metal casing,  a length of 173 mm ( ± 0,15 mm),  a width of 21 mm ( ± 0,1 mm),  a height of 91 mm ( ± 0,15 mm),  a nominal voltage of 3,3 V and,  a nominal capacity of 21 Ah or more 0 % 31.12.2016 ex 8529 90 92 50 Colour LCD display panel for LCD monitors of heading 8528:  with a diagonal measurement of the screen of 14,48 cm or more but not more than 31,24 cm,  with background lighting, micro-controller,  with a CAN (Controller area network)-controller with LVDS (Low-voltage differential signalling) interface and CAN/power supply socket or with an APIX (Automotive Pixel Link) controller with APIX interface,  in a housing with or without a heat sink at the back of the housing,  without a signal-processing module, for use in the manufacture of vehicles of chapter 87 (1) 0 % 31.12.2015 ex 8708 80 99 10 Piston rod for shock-absorbers used in vehicle suspension systems with:  a diameter at its widest point of 12,4 mm or more, but not more than 28 mm,  a length of 236,5 mm or more, but not more than 563,5 mm 0 % 31.12.2016 ex 8803 30 00 50 Pre-formed helicopter rotor shafts  of circular cross-section,  with a length of 1 249,68 mm or more, but not more than 1 496,06 mm,  of an external diameter of 81,356 mm or more, but not more than 82,2198 mm,  swaged on both ends to an external diameter of 63,8683 mm or more, but not more than 66,802 mm,  heat treated according to standards MIL-H-6088, AMS 2770 or AMS 2772 0 % 31.12.2016 ex 9001 10 90 30 Polymer optical fibre with:  a poly(methyl methacrylate) core,  a cladding of fluorinated polymer,  a diameter of not more than 3,0 mm, and  a length of more than 150 m, of a kind used in the manufacture of polymer fibre cables 0 % 31.12.2016 ex 9401 90 80 10 Ratchet disk of a kind used in the manufacture of reclining car seats 0 % 31.12.2015 (1) Suspension of duties is subject to Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 (OJ L 253 11.10.1993, p. 1). ANNEX II Products referred to in point (2) of Article 1 CN code TARIC 2009 41 92 70 2009 41 99 70 2009 89 79 92 2819 10 00 2914 19 90 40 2914 39 00 20 2914 70 00 50 2918 30 00 50 2922 49 85 10 3206 11 00 20 3815 19 90 10 3815 12 00 20 3815 12 00 30 3904 40 00 91 3919 90 00 51 3920 10 28 91 3920 51 00 30 3920 91 00 93 8302 42 00 80 8505 19 90 31 8529 90 92 50 9401 90 80 10